Title: Philadelphia Post Office Accounts, 1757–1764
From: Franklin, Benjamin
To: 


In addition to the Philadelphia Post Office Record Book described immediately above, there survives among Franklin’s papers a series of loose sheets, mostly but not all in his hand, relating to William Dunlap’s financial accounts, March 30, 1757, to July 11, 1764, and the operations of the Philadelphia Post Office during his tenure. The most important document is a balance sheet Franklin prepared from these and other records. It is reprinted here in full since it shows the gross business of this office during approximately seven and a quarter years. The other records on these sheets are described in footnotes but various arithmetical calculations used in preparing the entries are not specifically noticed.
  
[March 30, 1757]
William Dunlap Postmaster of Philadelphia


Dr.


No. 1


To the whole Amount of unpaid Letters received into his Office from March 30. 1757 to Oct. 29. 1763 viz. 368039 dwt: 16 gr. at 5d. Currency is
}


  £7667
  9
  11



To undercharg’d Letters 78 dwt. is
1
12
4


No. 2
To the whole Amount of Paid Letters sent by him to other Offices 15568 dwt: 8 at Do.
324
6
5



To the Postage of Way Letters receiv’d by him 1452 dwt. at Do.
30
5
0


No. 3
To Postage of paid Letters from Aug. 18. 1763 to Oct. 6. omitted above 228 dwt: at Do. is
4
  15
  0




£8028
8
8


Cr.


By the amount of Dead Letters return’d to the General Post Office 44201 Dwt. at 5d. is
920
17
1


  By Letters overcharged 18780 Dwt. at 5d. is
391
5
0


  By Letters forwarded 40273 Dwt. at 5d. is
839
0
5


  By his Commissions at 10 per Cent on the net Proceeds £5877 6s. 2d. is
587
14
7


  By Cash paid Riders to Michaelmas 1763
  1297
  10
  0




4036
7
1


Ballance
  3992
  1
  7




£8028
8
8



[Dr.]


  To the above Ballance
3992
1
7


  To Postage receiv’d of Mr. Plowman for Letters sent to Baltimore Office
22
8
9


  To Ballance of the 3 Quarters from Oct. 1763 to July 6. 1764
  491
  18
  11½




4406
9
3½


[Cr]



By Cash paid Mrs. Franklin as per Account render’d to Mr. Hunter, from April 7. 1757. to May 17. 1761
}


  2051
  15
  7


  By Do. paid ditto at sundry times to Feb. 26. 1763
810
16
0


  By Do. paid Ditto at sundry Times to July 11. 1764
501
16
9


  By his Account for Mails and Bills
48
6
0


  and
1
10
0


  By Cash paid Hift, and Woolen a Gratuity from Postmaster General
  50
  0
  0



3364
4
4


  Ballance
  1042
  4
  11½




4406
9
3½


